Phillips,
dissenting: The statute allows the deduction of a loss “ if not compensated for by insurance or otherwise.” The facts found above establish that petitioner’s loss was “ compensated for ” and that, therefore, no deductible loss was sustained.
It was not the judgment of the court in 1924 that created the liability on the part of the city to compensate petitioners. That judgment served only to determine that such liability existed in 1920. That it took some years to establish the fact that petitioner was entitled to compensation can not, in my opinion, change the fact that the petitioner was compensated for its loss.
To the same effect, see opinion of the Court of Claims in Piedmont Grocery Co. v. United States, decided December 3, 1928.
TeamMell concurs in this dissent.